DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
The Amendment filed on 29 August 2022 has been acknowledged. 
Claims 1, 16, 19 have been amended. 
Claims 3 and 18 have been cancelled. 
Currently, claims 1 – 2, 4 – 17 and 19 – 20 are pending and considered as set forth.

Response to Amendment
Applicant’s amendments to the claims are sufficient to overcome the Claim Objection, and 35 U.S.C. 101 rejections set forth in the previous office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 – 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 4 – 10 depends from claim 3 which are now cancelled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims  1 – 2 and 4 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mieth et al. (Hereinafter Mieth) (US 10830596) in view of Chai et al. (Hereinafter Chai) (US 2019/0050624) and in further view of Chen et al. (Hereinafter Chen) (US 10060751).

As per claim 1, Mieth teaches a computer-implemented method for correcting travel speed estimates on a computing device, the method comprising: 
estimating, for an electronic map comprising road data specifying a plurality of roads in a plurality of geographic regions, a speed associated with a segment of a road of the plurality of roads (See at least column 1 line 59 – column 2 line 20; via Navigation devices also typically have access to a digital map representative of a navigable network on which the vehicle is travelling. The digital map (or mathematical graph, as it is sometimes known), in its simplest form, is effectively a database containing data representative of nodes, most commonly representative of road intersections, and lines between those nodes representing the roads between those intersections. In more detailed digital maps, lines may be divided into segments defined by a start node and end node. These nodes may be “real” in that they represent a road intersection at which a minimum of 3 lines or segments intersect, or they may be “artificial” in that they are provided as anchors for segments not being defined at one or both ends by a real node to provide, among other things, shape information for a particular stretch of road or a means of identifying the position along a road at which some characteristic of that road changes, e.g. a speed limit. In practically all modern digital maps, nodes and segments are further defined by various attributes which are again represented by data in the database. For example, each node will typically have geographical coordinates to define its real-world position, e.g. latitude and longitude. Nodes will also typically have maneuver data associated therewith, which indicate whether it is possible, at an intersection, to move from one road to another; while the segments will also have associated attributes such as the maximum speed permitted, the lane size, number of lanes, whether there is a divider in-between, etc.); 
identifying a speed correction mapping configured to transform estimated speeds to corrected speeds, the speed correction mapping determined from a subset of the road data (see at least column 4 line 19 – 33; via each segment of the digital (or electronic) map has associated therewith an expected speed or transit time for which gives an indication of the speed at which a vehicle can expect to travel along the road represented by the segment at a particular time. The expected speed or transit time will typically vary in time, and so in most instances each segment will have an associated “speed profile”, from which can be derived an expected speed or traversal time for a set of predetermined time periods, e.g. every 30 minutes of a day. The speed profile is typically based on average speeds generated from historical position (“probe”) data by the party that produced the map data. An exemplary method of generating such speed profiles is described in WO 2009/053411 A1; the entire content of which is incorporated herein by reference); and 
transforming the estimated speed to a corrected speed based on the speed correction mapping (see at least column 4 line 34 – 45; via the speed profiles for the segments are used to predict journey times and are used by route planning algorithms on PNDs on which the map is processed. For example, a user is often presented with an option on their PND to have it generate the fastest route between the current location of the device and a destination. The accuracy of such route planning thus depends on the accuracy of the speed profiles. The route calculated by the PND may well not be the fastest route if the speed profiles are inaccurate. Inaccuracies in the speed profiles of road segments can also lead to inaccurate predicted journey times and inaccurate estimated times of arrival (ETAs)).
Mieth teaches all the elements but does not explicitly teaches element of: 
wherein the speed correction mapping is provided by a machine learned speed correction model trained on the subset of the road data.
Chai teaches elements of: 
wherein the speed correction mapping is provided by a machine learned speed correction model trained on the subset of the road data (See at least paragraph 23; The set of derived values (e.g., the quantile vectors) are compared to a machine learning model trained using a plurality of travel modes. The machine learning model may then calculate a confidence score for each travel mode based on the quantile values of all of the available metrics, e.g., speed, acceleration, deceleration, and change in direction. The machine learning model may apply weights to the quantile values or intermediate values to determine the confidence level; for example, the highest quantile speed may be less useful than the median acceleration for determining whether the travel mode is bicycle, so the highest quantile speed may be weighted lower than the median acceleration in determining the confidence score that the device is traveling by bicycle. The training of the machine learning model is described in detail with respect to FIG. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein the speed correction mapping is provided by a machine learned speed correction model trained on the subset of the road data as taught by Chai in the system and method of Mieth, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The combination of Mieth and Chai does not teach element of: 
sending for display the corrected speed as part of an electronic map application.
Chen teaches element of:
sending for display the corrected speed as part of an electronic map application (See at least column 18 line 12 – 28; geographic data is compiled (such as into a platform specification format (PSF) format) to organize and/or configure the data for performing navigation-related functions and/or services, such as route calculation, route guidance, map display, speed calculation, distance and travel time functions, and other functions, by a navigation device, such as by a vehicle 105 or UE 107, for example. The navigation-related functions can correspond to vehicle navigation, pedestrian navigation, or other types of navigation. The compilation to produce the end user databases can be performed by a party or entity separate from the map developer. For example, a customer of the map developer, such as a navigation device developer or other end user device developer, can perform compilation on a received geographic database in a delivery format to produce one or more compiled navigation databases).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include sending for display the corrected speed as part of an electronic map application as taught by Chen in the system of the combination of Mieth and Chai, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, Mieth teaches wherein the subset of the road data specifies a set of roads from the plurality of roads in one or more geographic regions, the one or more geographic regions including the geographic region of the segment of the road associated with the speed (see at least column 4 line 19 – 45).

As per claim 4, Mieth teaches for each of a plurality of road segments in the one or more geographic regions: 
determining one or more estimated speed and actual speed pairs on the road segment based on the road data (See at least abstract); 
determining an error for each of the one or more estimated speed and actual speed pairs (See at least column 14 line 29 – 35); 
encoding the errors of each of the plurality of road segments in one or more feature vectors (See at least column 23 line 24 – 48); and 
inputting the one or more feature vectors into the speed correction model, the speed correction model configured to transform a plurality of estimated speeds to a plurality of corrected speeds for the one or more geographic regions (See at least column 21 line 65 – column 22 line 48);

As per claim 5, Mieth teaches wherein encoding the errors in the one or more feature vector comprises reducing one or more dimensions of the vector (See at least column 16 line 14 – 42).

As per claim 6, the combination of Mieth and Chen teaches elements of claim 4 but does not teach elements of:
assigning the one or more feature vectors to a group of feature vectors based on a similarity of the errors of each of the plurality of road segments; 
processing the feature vectors in the group into a combined feature vector; and 
inputting the combined feature vector into the speed correction model.
Chai teaches elements of:
assigning the one or more feature vectors to a group of feature vectors based on a similarity of the errors of each of the plurality of road segments (See at least figure 3 and paragraph 22 – 23); 
processing the feature vectors in the group into a combined feature vector (see at least paragraph 66); and 
inputting the combined feature vector into the speed correction model (See at least figure 3 and paragraph 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include assigning the one or more feature vectors to a group of feature vectors based on a similarity of the errors of each of the plurality of road segments; processing the feature vectors in the group into a combined feature vector; and inputting the combined feature vector into the speed correction model as taught by Chai in the system of Mieth and Chen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 7, the combination of Mieth, Chen and Chai teaches elements of: 
determining a set of feature vectors from the group of features vectors derived from road data generated within a time range (Chai, see at abstract and paragraph 59 – 63); 
deriving the combined feature vector from the set of feature vectors (Chai, see at paragraph 66).

As per claim 8, the combination of Mieth, Chen and Chai teaches elements of: 
wherein the group of feature vectors correspond to geographic regions which are adjacent to each other on the electronic map (Chai, see at least paragraph 68 – 69).

As per claim 9, Mieth teaches wherein each feature vector is a matrix with a first dimension corresponding to a range of estimated speeds and a second dimension corresponding to a range of actual speeds, each value in the matrix representing the frequency of a distinct estimated speed and actual speed pair (See at least column 17 line 61 – column 18 line 17).

As per claim 10, the combination of Mieth and Chen teaches converting the corrected speed to a second corrected speed using a second speed correction mapping, the second model trained on a second set of the road data (Mieth, see at least abstract, and Chen, see at least paragraph 422 – 423).

As per claim 11, Mieth teaches wherein the speed correction mapping transforms a first range of estimated speeds to a second range of corrected speeds (See at least column 17 line 61 – column 18 line 17).

As per claim 12, Mieth teaches wherein the road data is filtered to include only road data classified as having a given type of device movement (See at least column 3 line 11 – 25, and column 6 line 32 – column 7 line 25).

As per claim 13, Mieth teaches wherein determining the speed correction mapping comprises: 
filtering the road data based on one or more of a set of attributes of the road data, the attributes selected from the group consisting of a geographic position, an estimation optimism bias, a time of day, a day of the week, a road segment type, and a traffic congestion coefficient (See at least column 6 line 32 – column 7 line 25, and column 10 line 17 – 44).

As per claim 14, Mieth teaches filtering the subset of road data to include road data generated within a time range (See at least column 10 line 17 – 44).

As per claim 15, Mieth teaches wherein the road data has been processed using one or more of the techniques selected from the group consisting of anonymizing, segmenting, or filtering (See at least column 10 line 17 – 44).

Claims 16 – 17 and 19 – 20 recite same or substantially similar claim elements as ones in claims 1 – 2 and 4 – 15. Therefore, claims 16 – 17 and 19 – 20 are rejected under same rationales as ones presented for claims 1 – 2 and 4 – 15 above.

Response to Arguments
Applicant’s arguments, see Remarks, filed 29 August 2022, with respect to the rejections of claims 1, 16 and 19 under Mieth have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Mieth, Chai and Chen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662